



Exhibit 10.3




RELEASE AND SEPARATION AGREEMENT
THIS RELEASE AND SEPARATION AGREEMENT (this “Agreement”) is made and entered
into this the 6 day of April, 2020, by and between Lowe’s Companies, Inc., a
North Carolina corporation, its parents, subsidiaries and affiliates
(hereinafter referred to as “Lowe’s” or the “Company”), and Jennifer L. Weber
(“Executive”).
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which is hereby acknowledged, the parties do hereby agree, covenant and
stipulate as follows:
1.    Defined Terms. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Lowe’s Companies, Inc. Severance Plan for
Senior Officers (the “Severance Plan”).
2.    Termination of Employment and Removal from Other Positions. Effective as
of April 6, 2020 (the “Departure Date”), the Executive and Lowe’s mutually
agreed that her employment will terminate and that it will be treated as a
termination without Cause and that, effective as of the Departure Date,
Executive resigned from all positions with the Company and its subsidiaries
(including her position as Executive Vice President, Human Resources). As soon
as practicable after the Departure Date, Lowe’s shall pay Executive all accrued,
but unpaid, annual base salary, vacation and paid time off and reimburse
Executive for all outstanding properly incurred business-related expenses.
3.    Consideration.
(a)    Cash Severance Benefits. In consideration of the release of Lowe’s by
Executive, provided Executive executes and returns to the Company and does not
revoke any portion of this Agreement, Lowe’s agrees to pay Executive severance
pay in an amount equal to $2,508,000 (the “Severance Pay”). The Severance Pay
shall be paid in substantially equal installments during the Severance Period in
accordance with the Company’s payroll practices commencing with the first
payroll period following the Effective Time; provided, however, that payments of
the Severance Pay during the “409A Deferral Period” (as hereinafter defined)
shall be limited to $585,000 minus the value of the benefits Lowe’s provides to
Executive during the 409A Deferral Period pursuant to Sections 3(b) and 3(c)
below. Any portion of the Severance Pay that is subject to the foregoing
limitation shall not be paid on the otherwise scheduled payment date but shall
instead accumulate and be paid, without interest, with the first payroll period
after the expiration of the 409A Deferral Period. For purposes of this Agreement
the term “409A Deferral Period” means the six-month period beginning on the
Departure Date. For the sake of clarity, this Agreement and the payments set
forth herein are intended to be exempt from or in compliance with Section 409A
and each payment shall be treated as a separate payment for purposes of Section
409A.
If the Executive dies before she receives payment of the entire Severance Pay,
Lowe’s will pay the remaining Severance Pay to her surviving Spouse, or if there
is no surviving Spouse, to her estate, in a lump sum as if the Executive had
survived. The lump sum payment described in this paragraph shall be made as soon
as practicable after





--------------------------------------------------------------------------------





Executive’s death but in no event later than March 15 of the calendar year
following the calendar year in which Executive’s death occurs.


(b)    Health Care Assistance. As further consideration for Executive’s release,
provided Executive executes and returns to the Company and does not revoke any
portion of this Agreement, for the period beginning on the Departure Date and
ending on the earlier of the expiration of the Severance Period and the date
Executive becomes covered under another employer’s health care plan, Executive
and Executive’s eligible dependents shall be entitled to continue participation
in the employee health care plan maintained by the Company upon the same terms
and conditions in effect from time to time for active employees of the Company
as determined in good faith by the Company which period of coverage shall be
considered to be part of, and shall run concurrent with, the period of continued
coverage required to be offered to Executive under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), and after which time Executive and
Executive’s eligible dependents may elect to participate in continuation of
coverage pursuant to COBRA for any remaining required coverage period, for which
Executive shall be responsible for the full cost of any continued coverage
elected under COBRA. Executive agrees to notify the Company within three (3)
business days of obtaining other employment during the Severance Period when
health insurance with the new employer will commence.
(c)    Outplacement Assistance. As further consideration for Executive’s
execution and non-revocation of this Agreement, the Company will provide
assistance of up to one (1) year from the Separation in Executive’s search for
new employment through direct payment by the Company of the professional fees
for the services incurred in the normal course of a job search with an
outplacement organization arranged by the Company. Such services will not be
offered prior to Executive’s execution of this Agreement and the expiration of
any applicable revocation period. The services provided by the vendor and the
duration thereof will be at the Company’s discretion.
4.    No Further Compensation. Executive agrees that the foregoing consideration
shall constitute the entire amount of monetary consideration to which Executive
is entitled under this Agreement, that Executive has been paid all compensation
owed to Executive during Executive’s employment, that Executive is not entitled
to any further monetary consideration whatsoever from the Company, that
Executive will assume payment of any attorney fees or costs that Executive has
incurred in connection with negotiating this Agreement or otherwise related to
Executive’s employment or separation from employment with Lowe’s, and that
Executive will not seek any further compensation or consideration for any other
claimed damages, costs, or attorney fees in connection with the matters
encompassed by this Agreement, or any other events or circumstances that existed
or occurred prior to Executive’s execution of this Agreement.
5.    Right to Revoke Agreement. Following Executive’s execution and delivery of
this Agreement to Lowe’s, Executive shall have a 7-day period in which to revoke
this Agreement, including the release of claims under the Age Discrimination in
Employment Act (the “ADEA”), as provided in the Older Workers Benefit Protection
Act (the “OWBPA”). During this 7-day period, Executive shall exercise this right
by delivering written notice of Executive’s revocation. Lowe’s shall not have
the right to revoke this Agreement during the 7-day period.


2





--------------------------------------------------------------------------------





6.    Confidentiality. Executive acknowledges that, during Executive’s
employment with Lowe’s, Executive learned information that is confidential to
Lowe’s (“Confidential Information”). Such Confidential Information includes, but
is not limited to: trade secrets; plans for opening, closing, expanding, or
relocating stores; distribution, replenishment, logistics and information
technology strategies and information; purchasing and product information;
advertising and promotional programs and plans; financial or statistical data;
sales and account information; customer information; sales and marketing plans
and strategies; pricing strategies and reports; product cost information;
personnel information; and any other information of a similar nature that is not
known or made available to the public or to Lowe’s competitors, which, if
misused or disclosed, could adversely affect the business of Lowe’s.
Confidential Information shall not include information that is generally known
or readily ascertainable in the industry or Executive’s general skills and
knowledge.
Executive agrees not to disclose any Confidential Information to any person
(including any Lowe’s employee who does not need to know such Confidential
Information), agency, institution, company or other entity without first
obtaining the written consent of Lowe’s. Executive acknowledges and agrees that
the duties and obligations under this Section will continue for as long as such
Confidential Information remains confidential to Lowe’s. Executive further
acknowledges and agrees that any breach of this Section would be a material
breach of this Agreement.
Nothing in this Agreement shall be construed to prevent disclosure of
Confidential Information as may be required or permitted by applicable law or
regulation, or pursuant to the valid order of a court of competent jurisdiction
or an authorized government agency, provided that the disclosure does not exceed
the extent of disclosure required by such law, regulation, or order. Nothing
herein prohibits Executive from reporting possible violations of federal law or
regulation to any governmental agency or entity or making other disclosures that
are protected under the whistleblower provisions of federal law or regulation.
Pursuant to 18 U.S.C. § 1833(b), an individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
confidential information or a trade secret that is made: (1) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of the law; or (2) in a complaint or other document filed in
a lawsuit or other proceeding, if such filing is made under seal. Executive does
not need the prior authorization of the Company to make any such reports or
disclosures and Executive is not required to notify the Company that Executive
has made such reports or disclosures. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the employer’s trade secrets to the attorney and use the trade secret
information in the court proceeding if the individual files any document
containing the trade secret under seal, and does not disclose the trade secret,
except pursuant to court order.
7.    General Release. Executive covenants and agrees that, in consideration for
the separation benefits provided under this Agreement, Executive hereby
irrevocably and unconditionally releases, acquits and forever discharges Lowe’s,
as well as each of Lowe’s officers, directors, employees, parents, subsidiaries,
or related entities and agents (Lowe’s and Lowe’s officers, directors,
employees, parents, subsidiaries, related entities, and agents being
collectively referred to herein as the “Releasees”), or any of them, from any
and all charges,


3





--------------------------------------------------------------------------------





complaints, claims, liabilities, obligations, promises, demands, costs, losses,
debts, and expenses (including attorney fees and costs actually incurred), of
any nature whatsoever, in law or equity, arising out of Executive’s employment
with Lowe’s or the termination of Executive’s employment with Lowe’s (other than
any claim arising out of the breach by Lowe’s of the terms of this Agreement),
including, without limitation, all claims asserted or that could be asserted by
Executive against Lowe’s in any litigation arising in federal, state, or
municipal court asserting any claim arising from any alleged violation by the
Releasees of any federal, state, or local statutes, ordinances, or common law,
including, but not limited to, the ADEA, Title VII of the Civil Rights Act of
1964, the Equal Pay Act, the Americans with Disabilities Act, the Fair Labor
Standards Act, the Executive Retirement Income Security Act of 1974, the
Rehabilitation Act of 1973, the Civil Rights Act of 1991, the Family and Medical
Leave Act, the Civil Rights Act of 1866, and any other employment discrimination
laws, as well as any other claims based on constitutional, statutory, common
law, or regulatory grounds, as well as any claims based on theories of
retaliation, wrongful or constructive discharge, breach of contract or implied
covenant, fraud, misrepresentation, intentional and/or negligent infliction of
emotional distress, or defamation (“Claim” or “Claims”), which Executive now
has, owns, or holds, or claims to have, own, or hold, or which Executive had,
owned, or held, or claimed to have, own or hold at any time before execution of
this Agreement, against any or all of the Releasees. Notwithstanding the
foregoing, however, Executive specifically does not release any right to or
claim for payment of (a) any and all vested and nonforfeitable benefits,
payments, or stock rights, including all rights, if any, under the Lowe’s 401(k)
Plan, Lowe’s Companies Benefit Restoration Plan, Lowe’s Companies Cash Deferral
Plan, Lowe’s Companies Executive Stock Ownership Plan or Lowe’s Companies
Executive Stock Purchase Plan - Stock Options for Everyone or (b) claims for
indemnification permitted by and pursuant to (i) the Company’s organizational
documents or applicable law (which rights are incorporated into this Agreement
as if stated herein) or (ii) any liability or similar insurance policy
maintained by the Company in each case relating to indemnification of directors,
officers and employees of the Company.
8.    Release of Claims Under the Age Discrimination In Employment Act. THIS
AGREEMENT SPECIFICALLY WAIVES ALL OF EMPLOYEE’S RIGHTS AND CLAIMS ARISING UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (29 U.S.C. §§ 621, et seq.), AS
AMENDED, AND THE OLDER WORKERS BENEFIT PROTECTION ACT, AS AMENDED. In connection
with this waiver, Executive acknowledges and agrees to the following:
(a)    Executive is not waiving any rights or claims under the ADEA that may
arise after this Agreement is executed, or any rights or claims to test the
knowing and voluntary nature of this Agreement under the Older Workers Benefit
Protection Act, as amended.
(b)    Executive acknowledges that Executive has expressly waived ADEA rights or
Claims pursuant to this Agreement in exchange for consideration, the value of
which exceeds payment or remuneration to which Executive already was entitled.
(c)    Executive acknowledges that Executive has been advised by Lowe’s to
consult with an attorney of Executive’s choosing concerning this Agreement prior
to executing it, and Executive has had ample opportunity to do so.


4





--------------------------------------------------------------------------------





(d)    Executive understands that Executive is being provided with a period of
21 days to consider the terms of this Agreement. In the event Executive decides
to execute this Agreement in fewer than 21 days (but nevertheless on or after
the Departure Date), Executive has done so with the express understanding that
Executive has been given and declined the opportunity to consider this release
for 21 days. Executive acknowledges that Executive’s decision to sign the
Agreement in fewer than 21 days was not induced by the Company through fraud,
misrepresentation, or a threat to withdraw or alter the offer prior to the
expiration of the 21-day period.
(e)    Executive further understands that Executive may revoke this Agreement,
including her release of claims under the ADEA, at any time during the 7 days
following the date of her execution of this Agreement. Notice of revocation
shall be provided to the General Counsel of Lowe’s Companies, Inc. by facsimile
and certified mail, return receipt requested, to Lowe’s Companies, Inc., 1000
Lowe’s Boulevard, Mooresville, NC 28117, facsimile number 704.757.0661.
Executive has read carefully and fully understands all of the provisions and
effects of this Agreement, and Executive knowingly and voluntarily chooses to
enter into all of the terms set forth in this Agreement.
(f)    Executive knowingly and voluntarily intends to be legally bound by all of
the terms set forth in this Agreement.
(g)    Executive has relied solely and completely upon Executive’s own judgment
and the advice of Executive’s counsel in entering into this Agreement.
(h)    Executive is, through this Agreement, releasing the Company from any and
all Claims Executive may have against the Company relating to Executive’s
employment and the termination thereof, including claims arising under the ADEA
and the OWBPA.
9.    Covenant Not to Sue.
(a)    Executive must not file or be a class representative in any claim,
lawsuit or complaint against any Releasee based on the claims released in this
agreement. Further, Executive must not authorize or assist any other party to
institute a claim, lawsuit, or complaint against any Releasee.
(b)    This Agreement does not interfere with Executive’s right to file a charge
with or participate in an investigation or proceeding conducted by, or provide
information to the Equal Employment Opportunity Commission (“EEOC”) or the
Securities and Exchange Commission (“SEC”) or to file a complaint under the
OWBPA challenging the validity of this agreement.
(c)    Executive represents and warrants that Executive has not initiated or
filed any action, complaint, or claim against the Releasees with any federal,
state or local court.
(d)    The consideration provided to Executive under this Agreement is the sole
relief Executive is entitled to for the claims released and waived in this
Agreement. Thus, Executive will not be entitled to recover, and must waive all
monetary benefits or recovery,


5





--------------------------------------------------------------------------------





against the Releasees in connection with any EEOC, state, or local agency charge
or a representative or class action lawsuit regardless of who brings the charge
or lawsuit, except that Executive does not waive any right Executive may have to
an award paid by the SEC.
(e)    Executive further agrees that if at any time hereafter Executive shall
file or join in any suit or assert any claim against the Releasees relating to
any matter released for any purpose other than those listed in Section 9(b)
above, then (i) Executive agrees that Executive will not attack and shall be
estopped from attacking the legal validity or sufficiency of this Agreement and
(ii) Executive shall reimburse Lowe’s for its reasonable attorneys’ fees and
costs incurred in connection with the defense of such suit or claim. If such an
action, complaint, claim, or charge has been initiated or filed by Executive or
on Executive’s behalf, Executive will use Executive’s best efforts to cause it
immediately to be withdrawn and dismissed with prejudice.
10.    No Assignment of Rights Under Agreement; Indemnification. Executive
represents and warrants that no portion of any of the matters released by this
Agreement and no portion of the consideration or any recovery or settlement to
which Executive might be entitled has been assigned or transferred to any other
person, firm, or corporation not a party to this Agreement in any manner,
including by way of subrogation or operation of law or otherwise. If any claim,
action, demand, or suit should be made or instituted against the Releasees, or
any of them, because of any such purported assignment, subrogation, or transfer,
Executive agrees to indemnify and hold harmless the Releasees, and each of them,
against such claim, action, demand, or suit, including damages, expenses of
investigation, attorney fees, and costs.
11.    No Improper Actions or Omissions. Executive represents and warrants that
Executive has no knowledge of any illegal actions, material misstatements or
omissions by the Company, is not aware of any facts or evidence that could give
rise to such a claim, nor does Executive know of any basis on which any third
party or governmental entity could assert such a claim. The previous sentence
expressly includes, but is not limited to, any and all conduct that potentially
could give rise to claims or liability under the Securities Exchange Act of 1934
(“Exchange Act”), Sarbanes-Oxley Act of 2002 or the Dodd-Frank Wall Street
Reform and Consumer Protection Act. Executive further represents and warrants
that Executive has fulfilled Executive’s duties to the Company to the best of
Executive’s abilities and in a reasonable and prudent manner, and that Executive
has not knowingly engaged, directly or indirectly, in any actions or omissions
that could be perceived as unlawful, nor has Executive failed to report any such
actions or omissions to the Company.
Executive affirms that Executive has no information concerning any conduct
involving the Company that Executive has any reason to believe may be unlawful
or that involves any false claims to the United States. Executive promises to
cooperate fully in any investigation the Company undertakes into matters that
occurred during Executive’s employment with the Company (with due regard to her
personal and professional commitments). Executive understands that nothing in
this Agreement prevents Executive from cooperating with any government
investigation, making a truthful statement or complaint to law enforcement or a
government agency, testifying under oath to law enforcement or a government
agency, or from complying with a properly-served and lawfully issued subpoena or
similar order issued by a government agency or court of competent jurisdiction.
In addition, to the fullest extent permitted by law, Executive


6





--------------------------------------------------------------------------------





hereby irrevocably assigns to the U.S. government any right Executive might have
to any proceeds or awards in connection with any false claims proceedings
against the Company or any affiliated entity arising under the False Claims Act,
any state false claims statute, or any other federal, state or municipal law,
statute or regulation providing for recovery to whistleblowers, except that
Executive does not assign any award paid by the SEC to which Executive may be
entitled.
12.    No Admission of Liability. The execution of this Agreement does not
constitute an admission by the Releasees or by Executive of any wrongdoing, and
this Agreement shall not be offered or used to establish any such liability.
Rather, this Agreement expresses the intention of the parties to resolve all
issues and other claims related to or arising out of Executive’s employment by
and her departure from the Company.
13.    Payment by Lowe’s. Executive acknowledges that Lowe’s shall withhold all
amounts required by appropriate taxing authorities, and that Lowe’s shall issue
the appropriate IRS Form W-2 form or other appropriate tax forms to Executive.
Executive expressly acknowledges that the Company has made no representations to
Executive regarding the tax consequences of the consideration received pursuant
to this Agreement, and that the Severance Pay and other consideration herein
likely will be considered to be taxable income and subject to disclosure to the
appropriate taxing authorities. Executive agrees that Executive is solely and
entirely responsible for the payment and discharge of all federal, state, and
local taxes, if any, that are required by law to be paid with respect to the
Severance Pay and other consideration. Executive agrees that in the event it
should be subsequently determined that withholding or payment of taxes on any
amounts received by Executive under this Agreement, or any part thereof, should
have been made, Executive personally shall be solely responsible for all such
taxes, as well as for any related penalties or interest that may be due and, in
addition, does hereby agree to indemnify, defend, and hold harmless the Company
from or against any payment, interest, or penalty incurred by the Company in
connection with any claim, including any claim made under the federal or state
tax laws, concerning the consideration herein.
14.    Consultation with Attorney. Executive acknowledges and agrees that
Executive has been afforded sufficient time to carefully consider the terms of
this Agreement and to undertake consultation with an attorney prior to entering
into this Agreement.
15.    Injunctive Relief. Lowe’s and Executive agree that the provisions herein
are important to and of material consideration to Lowe’s and that Lowe’s
considers that monetary damages alone are an inadequate remedy to Lowe’s for any
breach of the provisions hereof. Executive further stipulates that, upon any
material breach by Executive of the provisions herein Lowe’s shall be entitled
to seek injunctive relief against Executive from a court having personal
jurisdiction of Executive. This section shall not be deemed to limit the legal
and equitable remedies available to Lowe's or to limit the nature and extent of
any claim by Lowe’s for damages caused by Executive for breach of this
Agreement.
16.    Non-Competition.
(a)    General. Lowe’s and its affiliated entities comprise an international,
omni-channel provider of goods and services for building, expanding, enhancing,
customizing,


7





--------------------------------------------------------------------------------





maintaining, innovating, connecting, and outfitting its customers’ living spaces
(“Home Improvement Business”). Lowe’s operates retail locations and support
facilities and offers products and services to consumers in all 50 states, the
District of Columbia, and Canada through traditional retail locations, sales
organizations, and on-line channels. The Company’s Home Improvement Business
requires a complex sourcing and supply network, multi-channel distribution and
delivery systems, innovative information technology resources, and a robust
infrastructure support organization.
For purposes of this Agreement, Executive will be deemed to be engaged in a
“Competing Activity” if Executive, directly or indirectly, owns, manages,
operates, controls, is employed by, or participates in as a 5% or greater
shareholder, partner, member or joint venturer, in a Competing Enterprise, or
engages in, as an independent contractor or otherwise, a Competing Enterprise
for himself or on behalf of another person or entity. A “Competing Enterprise”
is any business engaged in any market which is a part of the Home Improvement
Business as described below (i) with total annual sales or revenues of at least
five hundred million dollars ($500 million USD) and (ii) with retail locations
or distribution facilities in a US State or the District of Columbia or which
engages in providing goods and/or services within the Home Improvement Business
to customers in the United States through electronic means (internet, mobile
application, etc.), including but not limited to the following entities: The
Home Depot, Inc.; Sears Holdings, Inc. or Transform Holdco LLC; Menard, Inc.;
Amazon.com, Inc.; Ace Hardware Corp.; Lumber Liquidators Holdings, Inc.;
Wayfair, Inc.; Best Buy, Inc.; Walmart, Inc.; HD Supply Holding, Inc.; Floor &
Décor Holdings, Inc.; and True Value Company.
Nothing contained in this Section shall be interpreted as or deemed to
constitute a waiver of, or diminish or be in lieu of, any other rights the
Company may possess as a result of Executive’s misconduct or direct or indirect
involvement with a business competing with the business of the Company.
(b)    Non-Competition. Executive agrees that for a period of twenty-four (24)
months after the Departure Date (the “Non-Competition Period”), Executive will
not directly or indirectly engage in a Competing Activity. Should Executive wish
to engage in a Competing Activity before the expiration of the Non-Competition
Period, Executive may request written permission from the General Counsel of the
Company before engaging in such Competing Activity, which permission may be
granted or denied by the Company in its sole and exclusive discretion.
(c)    Access to Proprietary Information. Executive acknowledges that in
Executive’s position with Lowe’s, Executive was exposed to the development and
implementation of the Company’s strategic business operations, financial
performance, marketing strategy, and/or plans for existing and future products
and services, and that the Company’s business success and competitive position
in the industry are dependent on its exclusive possession of secret, proprietary
or confidential information, knowledge or data, and its relationships with
customers and suppliers. As such, Executive agrees that the restrictions in this
Agreement are reasonable as to the time, territory, and line of business, and
are reasonably necessary to protect the Company’s legitimate business interests,
protect customer goodwill, and prevent severe and irreparable harm to the
Company.


8





--------------------------------------------------------------------------------





17.    No Solicitation of Employees. Executive agrees for a period of
twenty-four (24) months after the Departure Date, Executive will not, directly
or indirectly, solicit or encourage any person, who was an employee of the
Company with the title of Director or above during Executive’s employment (a
“Protected Employee”) to leave employment with the Company or assist in any way
with the hiring of any Protected Employee by any future employer, person or
other entity, including but not limited to referral, identification for
potential employment, recommendation, interview, or direct or indirect
supervision.
18.    No Solicitation of Customers or Vendors. Executive agrees for a period of
eighteen (18) months after the Departure Date, Executive will not, directly or
indirectly, solicit the business of the Company’s customers or vendors who do
business with the Company with whom Executive had material contact or about whom
Executive obtained confidential information during the 2 years immediately prior
to the Departure Date to divert their business away from or otherwise interfere
with the business relationships of the Company with its customers and/or vendors
on Executive’s behalf or on behalf of any other entity or person.
19.    Further Continuing Duties. Executive shall fully cooperate (with due
regard to her professional and personal commitments) with the Company in its
defense or prosecution of litigation, administrative charges or hearings and
related matters with respect to issues arising during Executive’s tenure with
the Company, as may be required by the Company in connection with any formal or
informal state, local, and/or federal administrative, governmental or judicial
matter or investigation by or of the Company. Executive agrees that the
consideration paid under this Agreement shall compensate Executive for
Executive’s time spent in connection with these matters, and Executive shall be
entitled only to reasonable costs (for meals, travel, lodging etc.) incurred in
connection therewith. This section is not intended to limit Executive’s rights
to indemnification and advancement of fees and expenses and D&O insurance as
provided in this Agreement.
20.    Non-Disparagement. The Company and Executive shall mutually agree on the
messaging regarding the Executive’s departure and any related written
communication. Executive agrees to refrain from making negative, derogatory,
and/or defamatory statements, whether verbal or written, about the Releasees,
and from being a party to any such statements. This includes criticism of the
Company or its management philosophies, direction, or values. The Company shall
not, and shall instruct its executive officers to not, make negative,
derogatory, and/or defamatory statements, whether verbal or written, about
Executive. All inquiries from prospective employers of Executive shall be
directed to Marvin Ellison or W. Ross McCanless.
21.    No Encouragement of Claims Against the Company. Except as may be required
by court order or subpoena, Executive represents and warrants that Executive
will not volunteer testimony or cooperation to any other individual or entity
with respect to actual or potential claims against the Releasees, and Executive
will not, directly or indirectly, encourage any individual or entity to assert
any claim against the Releasees. Executive agrees that Executive will notify
counsel for Lowe’s in writing within 5 calendar days of being contacted by any
individual or entity seeking Executive’s cooperation in this regard. This
provision shall not preclude Executive from testifying truthfully pursuant to a
proper subpoena issued by a court of competent jurisdiction, nor will Executive
be precluded from cooperating with federal, state, or local agencies that are
investigating any claims of discrimination, harassment, or other unlawful
conduct. Furthermore,


9





--------------------------------------------------------------------------------





this provision does not restrict or qualify the Executive’s ability to provide
information to or cooperate with the SEC regarding actual or potential claims
against Releasees, nor does this provision obligate Executive to notify Lowe’s
in the event the SEC contacts Executive seeking Executive’s cooperation.
22.    Return of Company Property. Executive represents and warrants that
Executive has returned or will return within 7 days of Executive’s execution of
this Agreement, any and all property, information, data or documents belonging
to the Company, including any copies or summaries currently in Executive’s
possession, custody, or control, regardless of location. Executive acknowledges
that Executive has not transferred or otherwise released custody or control of
any property, data or documents belonging to the Company except as expressly
authorized. Property shall also include, but not be limited to, cell phones,
laptop computers, credit cards, passcards, keys, and any other items that belong
to the Company.
23.    Enforcement; Termination or Reduction of Severance Pay. Executive agrees
that in the event of a breach or threatened breach of Section 17, 18 or 19,
Executive hereby consents and agrees that Lowe’s will be entitled to seek
monetary damages equal to the Severance Pay and shall be entitled to, in
addition to other available remedies, equitable relief (by injunction,
restraining order or other similar remedy) against such breach or threatened
breach from a court of competent jurisdiction without the necessity of showing
actual damages and without the necessity of posting a bond or other security. In
addition, in accordance with Section 3.3 of the Severance Plan, (a) if,
following the Departure Date, Lowe’s determines that Executive’s employment
could have been terminated for Cause as of the Separation Date, Executive shall
forfeit any unpaid Severance Pay and shall be required to repay to Lowe’s any
Severance Pay paid prior to the date of such determination and (b) the Severance
Pay shall be reduced, in whole or in part, by all other salary, bonus,
consulting fees or other cash compensation received by or payable to the
Executive for services rendered in any capacity to any third party during the
Severance Period with the exception of any compensation received for service on
a board of directors on the Departure Date or other similar arrangement that
existed on the Departure Date.
24.    Default and Notice. In the event Lowe’s fails to make any payment due
under the provisions of this Agreement, Executive shall give written notice of
such failure to Lowe’s, and Lowe’s shall have a period of 20 business days from
receipt of such notice in which to cure such failure. For purposes of this
Agreement, unless otherwise specified in this Agreement, all notices to Lowe’s
shall be in writing and either hand delivered or sent by Certified Mail, Return
Receipt Requested to Lowe’s General Counsel at the following address:
General Counsel
Lowe’s Companies, Inc.
1000 Lowes Boulevard
Mooresville, NC 28117
25.    Waiver of Breach. Any waiver by either party of a breach of this
Agreement will not constitute a waiver of any further breach, whether of a
similar or dissimilar nature.
26.    Electronic Records. Executive agrees that Lowe’s, in its sole discretion,
may convert this Agreement into an electronic record and that in the event of
any dispute involving this


10





--------------------------------------------------------------------------------





Agreement, a copy of such electronic record may serve as the exclusive original.
The parties consent to and recognize the validity, enforceability and
admissibility of any electronic record or any electronic signature created in
connection with this Agreement or the relationship contemplated by it. An
electronic record of this Agreement and any electronic signature made in
connection with this Agreement shall be deemed to have been signed by hand by
the relevant parties.
27.    Whole Agreement, Amendment and Severability. This Agreement contains the
whole and entire understanding and agreement between the parties hereto. There
are no other understandings, promises, covenants, or agreements between the
parties regarding the subject matter of this Agreement, except as specifically
set forth herein. This Agreement may not be amended, modified, or altered in any
fashion except in writing executed by the parties hereto with the same formality
as with which this Agreement is executed. Executive understands and agrees that
each clause of this Agreement is a separate and independent clause, and that, if
any clause should be found unenforceable, such clause should be and is hereby
severed from this Agreement and will not affect the enforceability of any of the
other clauses herein.
28.    Governing Law; Venue. This Agreement shall be governed by the laws of the
State of North Carolina other than its choice of laws provisions to the extent
that such provisions would require or permit the application of the laws of a
state other than North Carolina. Each of the parties to this Agreement consents
to submit to the personal jurisdiction and venue of the federal and state courts
in Mecklenburg County, North Carolina in any action or proceeding arising out of
or relating to this Agreement and specifically waives any right to attempt to
deny or defeat personal jurisdiction of such courts by motion or request for
leave from any such court. Each of the parties further waives any right to seek
change of venue from such courts due to inconvenient forum or other similar
justification and will pay to the other parties the costs associated with
responding to or otherwise opposing any motion or request for such relief. In
the event of any dispute regarding the terms of this Agreement, the prevailing
party (meaning the party receiving substantially the relief sought) shall be
entitled to recover its reasonable attorneys’ fees and all other reasonable
costs and expenses associated therewith.
Signature Page Follows




11





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Executive has hereunto set her hand and seal, and the
Company has caused this Agreement to be executed on its behalf by a duly
authorized officer, all as of the day and year first above written.
 
LOWE’S COMPANIES, INC.
 
 
 
By: /s/ Janice Little
 
Name: Janice Little
 
Title: SVP Talent Mgmt & Diversity
 
Date: April 6, 2020
 
 
 
JENNIFER L. WEBER
 
/s/ Jennifer L. Weber
 
Date: April 6, 2020






